1
2
3                         UNITED STATES DISTRICT COURT

4                        CENTRAL DISTRICT OF CALIFORNIA

5
6     R.M.C.,                                      Case No. 5:18-cv-01047-JAK-SHK
7                                   Plaintiff,
8                         v.
                                                   ORDER ACCEPTING FINDINGS
9     ANDREW SAUL, Commissioner of                 AND RECOMMENDATION OF
                                                   UNITED STATES MAGISTRATE
10    Social Security,                             JUDGE
                                     Defendant.
11
12
13
           Pursuant to 28 U.S.C. § 636, the Court has reviewed Plaintiff’s Complaint,
14
     the Joint Stipulation, the relevant records on file, and the Report and
15
     Recommendation of the United States Magistrate Judge. No objections have been
16
     filed. The Court accepts the findings and recommendation of the Magistrate
17
     Judge. IT IS THEREFORE ORDERED that Judgment be entered REVERSING
18
     the Commissioner’s decision and REMANDING this action for further
19
     administrative proceedings as provided by 42 U.S.C. § 405(g).
20
21   Dated: August 28, 2019
22
                                             JOHN A. KRONSTADT
23                                           United States District Judge
24
25
26
27
28
